Ingraham, J,- (dissenting) :
I dissent. It seems to me perfectly clear that this machinery was installed in this building for the owner’s use and not' in any way as an improvement of the real property within the provisions of section 3 of the Lien Law (Laws of 1897, chap. 418). Improving real property is one thing. Furnishing a house or building with furniture or other appliances to make the use of the real property convenient or profitable is quite. another, and it seems to me that all the machinery that the plaintiff furnished came distinctly Within the latter class. There was no improvement of real property, because there was nothing added to the real property by the plaintiff that became a part of the realty, or which in any way improved it.
I think the judgment should be affirmed.
Judgment reversed, new trial ordered, costs to appellant to abide event.